Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Sun (reg. #: 35699) on 2/18/2022.
The application has been amended as follows: 
Within claim 11, line 5: “therein,” has been changed to --therein;--.
Within claim 11, line 11: “stent, and” has been changed to --stent; and--.
Within claim 11, lines 13-14: “the first and second portions” has been changed to --the first and second curved portions--.
Within claim 11, line 15: “the first and second portions” has been changed to --the first and second curved portions--.
Within claim 15, line 2: “symmetrical” has been changed to --symmetrically--.
Within claim 17, line 5: “therein,” has been changed to --therein;--.
Within claim 20, line 2: “symmetrical” has been changed to --symmetrically--.
Within claim 22, line 6: “section, the valve section being configured for attaching a prosthesis valve therein,” has been changed to --section;--.
Within claim 22, line 13: “stent,” has been changed to --stent;--.
Within claim 22, lines 15-16: “the first and second portions” has been changed to --the first and second curved portions--.

Within claim 26, line 2: “symmetrical” has been changed to --symmetrically--.
Within claim 27, line 2: “hear” has been changed to --head--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
A stent/ valve comprising at least one T-shaped fixed ear at one end thereof; each ear comprising a neck portion and a head portion (the head having a greater circumferential width than the neck portion); and
The head portion within each ear comprising first and second curved portions connected to each other by a bent portion, the first and second curved portions have a different curvature than the bent portion (as required by claims 11 and 22); or
The head portion within each ear comprising a wave shape in the circumferential direction (as required by claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chau et al. (US 2010/0217382 A1 – as cited by Applicant), Gallagher et al. (US 2014/0135907 A1 – as cited by Applicant), Gale et al. (US 2014/0107759 A1), Vad (US 2014/0180388 A1) all disclose stents with T-shaped fixed ears extending from an end thereof.  However, none of the aforementioned 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774